Case 2:18-cv-12507-DML-SDD ECF No. 6 filed 11/02/18                  PageID.13      Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


DAWN D. HALLAMAN,

       Plaintiff,
                                                    Case Number 18-12507
v.                                                  Honorable David M. Lawson

SUNRISE CREDIT SERVICES, INC.,

      Defendant.
___________________________________/


         ORDER TO SHOW CAUSE IN WRITING WHY CASE SHOULD NOT
                BE DISMISSED FOR FAILURE TO PROSECUTE

       On August 13, 2018, plaintiff filed a complaint in the above-entitled action, after which a

summons was issued. The summons and complaint were served on August 21, 2018, requiring

an answer or response no later than September 6, 2018. There have been no further filings in this

case since August 21, 2018. Fed. R. Civ. P. 41(b) provides for involuntary dismissal for “failure

of the plaintiff to prosecute” upon motion by the defendant. However, the court has the inherent

power to dismiss a claim sua sponte for failure to prosecute. Link v. Wabash R.R. Co., 370 U.S.

626, 630-32 (1962).

       Accordingly, it is ORDERED that plaintiff show cause in writing on or before November

26, 2018 why the case should not be dismissed for failure to prosecute.

                                             s/David M. Lawson
                                             DAVID M. LAWSON
                                             United States District Judge

Dated: November 2, 2018
Case 2:18-cv-12507-DML-SDD ECF No. 6 filed 11/02/18                         PageID.14   Page 2 of 2



                                    PROOF OF SERVICE

                      The undersigned certifies that a copy of the
                      foregoing order was served upon each attorney or
                      party of record herein by electronic means or first
                      class U.S. mail on November 2, 2018.

                                             s/Susan Pinkowski
                                             SUSAN PINKOWSKI
